Citation Nr: 1114227	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.  The Veteran testified at a Board hearing in January 2011; the transcript is of record.

In January 2011, the Veteran submitted new evidence in support of his appeal; however, waived RO review of such additional evidence at the Board hearing.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In July 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In August 2007 and August 2009, the Veteran was afforded VA audiological examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Whispered voice testing conducted in August 1961, October 1961, December 1961, June 1965, and July 1966 were 15 and 15 for both ears.  While the whispered voice test is not a valid assessment of hearing at the time of entrance or discharge, this was the customary test used during that period, and unfortunately no audiometric tests were conducted in connection with his entrance and in-service examinations at that time.  Based on such customary practice, the Veteran's hearing was deemed normal.

In June 1964, June 1969, July 1974, July 1976, June 1978, June 1980, and October 1981, audiometric testing was conducted which showed normal limits for both ears.  Specifically, audiometric testing conducted for separation purposes in October 1981 reflected the following pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
LEFT
10
10
10
20
20

In August 2000, the Veteran sought audiological treatment for increased difficulty hearing high frequencies.  He reported a history of noise exposure in service.  Pure tone thresholds showed hearing to be within normal limits 250 to 2000 Hertz sloping to mild to moderate sensorineural hearing loss 3000 to 8000 Hertz.  Word recognition was excellent at normal conversation level.  He was not a candidate for hearing aids, and he was advised to seek reevaluation in a year.

In August 2007, the Veteran underwent a VA audiological examination.  The examiner noted review of and summarized service audiological findings.  The examiner noted that audiological testing conducted in June 1964, July 1976, June 1978, September 1979, June 1980, and October 1981 reflected normal hearing in both ears.  The Veteran complained of decreasing hearing.  During service he worked in security, and was an infantry officer.  He was a surface warfare officer.  Hearing protection was not generally used, except on the flight deck.  He denied significant non-military noise exposure.  Audiological testing revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
25
40
45
LEFT
15
10
25
40
40

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that audiometric threshold testing was reviewed from the service treatment records, and all audiometric threshold tests showed hearing to be within normal range in both ears, including the final audiogram in October 1981.  All audiometric thresholds were within normal limits, both ears, from 500 to 6000 Hertz indicating normal hearing for VA purposes.  The first documentation of significant hearing loss was an August 2000 audiogram which was significantly post active duty time.  The examiner opined, therefore, that the Veteran's bilateral hearing loss is less likely as not caused by acoustic trauma in military service, the rationale being that there is no evidence of a hearing loss in service, or onset within a reasonable time post active duty time.  

On the same day, he underwent a separate VA outpatient audiological evaluation, and he was not considered a candidate for amplification in both ears based on mostly normal hearing through 2000 Hertz and excellent word recognition scores at normal conversational level.

In October 2008, the Veteran underwent a VA audiological examination with the same VA examiner; however, such examination was conducted to address his claim of service connection for tinnitus.  Audiological testing revealed the following:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
35
45
55
LEFT
20
15
30
45
45

The examiner opined that the Veteran's current reported tinnitus is consistent with his current bilateral sensorineural hearing loss and is as likely as not related to military noise exposure.  The examiner noted that hearing loss is not noted to have an onset in service or within a reasonable time post-active duty time, and hearing loss would continue to be considered not related to military noise exposure.

In a January 2009 addendum opinion, the August 2007 and October 2008 VA examiner noted that the Veteran had reported a bilateral tinnitus present for 30 to 35 years and he now has bilateral sensorineural hearing loss; however, this hearing loss was not documented in service or within a reasonable time post-active duty and, therefore, the hearing loss is less likely as not related to military service/noise exposure.  The VA examiner explained that although tinnitus is consistent with hearing loss, tinnitus can exist separately from hearing loss and be present when hearing is completely normal.  In this case, the Veteran asserted an onset of his tinnitus during active duty time and there is no evidence or ability to disprove this, thus the Veteran's reported tinnitus is at least as likely as not related to military noise exposure/military service.

In August 2009, the Veteran underwent an audiological examination requested by VA and conducted by QTC Medical Services.  The Veteran's primary responsibilities during service were as a surface warfare officer.  The Veteran reported significant noise exposure to diesel engines, jet and propeller driven aircraft, 40 millimeter guns, small arms, major shipyard noise, 155 millimeter guns, and 3 inch guns.  He was in shipyards and exposed to machinery and metal working noise at 3 different times for several months; he worked on amphibious vehicles which were very loud due to the diesel engines running and being in enclosed spaces; and, he flew several times on C-117s which in estimates were extremely loud.  He also served as support in the Vietnam war, but was not exposed to combat noise.  During his career, he denied ever being supplied with or recommended to wear hearing protection.  Prior to service, he denied being exposed to other significant noise.  Following service he worked in a variety of administrative jobs and reported no noise exposure.  He reported tinnitus for 40 or more years.  Audiological testing revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
35
45
40
LEFT
15
15
30
45
50

Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner stated that due to the reported onset of his tinnitus (during his service), his lack of significant noise exposure outside of the military, and the configuration of his hearing loss (consistent with presbycusis, hearing loss due to aging), his hearing loss is at least as likely as not related to or caused by his noise exposure in the military.  

Thereafter, however, the examiner reviewed the Veteran's claims folder and provided a summary of in-service and post-service audiometric findings and provided an addendum opinion.  The examiner stated that hearing loss was not present upon exit of service, therefore, current loss is not caused by or a result of noise exposure during military service.  

As detailed, the Veteran's hearing was normal during testing conducted during his 20 year period of service and at service separation in October 1981.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, it is relevant that the Veteran did not file an initial claim for compensation until May 2007, more than a quarter century after he separated from service.  The Board notes that he filed an initial claim for compensation in November 1984 and did not claim hearing loss at that time.  This suggests that he did not have any hearing loss.  Likewise, as detailed, a May 1985 VA examination report reflected that no hearing loss was noted.  Moreover, sensorineural hearing loss was not documented until August 2000, thus over eighteen years after separation from service; the Veteran has not submitted or identified any post-service medical providers for the period following service and prior to August 2000.  In this regard, the Board finds an absence of any subjective complaints of hearing loss for over eighteen years after discharge from service or of persistent symptoms of hearing loss between service-discharge and 2000, and an absence of any objective evidence of hearing loss for over eighteen years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded VA audiological examinations in August 2007 and August 2009, and both examiners interviewed and examined the Veteran, and reviewed and summarized the in-service audiological findings, and opined that the Veteran's current hearing loss is not due to military acoustic trauma in light of the normal hearing findings in service and upon separation from service.  The Board acknowledges that the August 2009 examiner initially provided a positive etiological opinion based solely on the examination and interview of the Veteran; however, after review of the service treatment records, the examiner provided a negative etiological opinion.  Such opinion is entitled to more probative weight because it was based on the complete record, opposed to just a portion of the record.  The opinions of the August 2007 and August 2009 examiners lead to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiners' opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements of noise exposure credible.  The Board concedes that the Veteran had noise exposure during his 20 year period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, hearing loss was not shown until over 18 years after separation from service, and he did not claim compensation until over 25 years after separation from service.  Both the August 2007 and August 2009 examiners were aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but both concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the medical examiners which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Moreover, he consistently denied hearing loss on his Reports of Medical History in service, including one in June 1980 and audiometric testing in service revealed hearing within normal limits for VA compensation purposes.  

The Board acknowledges the medical treatise evidence submitted by the Veteran pertaining to 'Selected complex auditory disorder' and VA research regarding hearing loss.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the studies of record establish that noise-induced hearing loss can be permanent or transitory, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran has not submitted an opinion from a medical professional to accompany the treatise evidence.  Thus, the medical articles submitted by the Veteran are insufficient to establish the required medical nexus opinion for causation.

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until eighteen or so years after separation from service, and two medical opinions to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the medical examiners (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) were negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


